Title: From Thomas Jefferson to the County Lieutenant of Culpeper, 22 March 1781
From: Jefferson, Thomas
To: County Lieutenant



Sir
In Council March 22d. 1781

It being necessary that the militia in Service below should be relieved you will be pleased to send 351 of your militia under proper Officers to Williamsburg. I am informed a portion of your militia are already in motion under a Call from General Weedon. Necessity obliged the Executive on the first of Arnold’s Invasion and before his Object was fixed to entrust a General Officer with Authority to call for militia; however, as it produces some Confusion in the rotation of Duty which we wish to make as equal as we can on all the Counties, these Calls in the interior parts of the Country especially will go hereafter from the Executive except where Circumstances require an application from one County Lieutenant to another as provided in the Invasion Law. I am &c.,

T. J.

